Nardelli, J. (dissenting).
Inasmuch as I do not believe the circumstances presented warrant review in the interest of justice (see CPL 470.15 [3] [c]), I dissent, and would affirm.
On January 15, 2005, defendant forced his way into a woman’s apartment, forced the victim to take off her clothes and get onto her bed, pinned her down, and attempted to rape her. During the course of the attack, he struck the victim several times, causing injury, including a broken finger, as well as bruises to her arm and back, and scratches to her face. Neither *120during the negotiations leading up to his eventual plea, nor on this appeal, has defendant controverted any of the facts concerning this vicious crime. He only claims that his plea was coerced.
Initially, defendant’s claim that his plea was coerced is, as the majority acknowledges, unpreserved, because he did not move to withdraw the plea on that ground (see People v Lopez, 71 NY2d 662 [1988]). Additionally, the claim lacks merit.
On September 14, 2005, the People advised the court that an eyewitness who was needed for trial was still in Israel, although the witness had been expected to be back at that time. The prosecutor requested an adjournment until September 26 to allow the witness to appear.
The prosecutor then stated that the “recommendation for today only” was “fifteen years.” The prosecutor added that, while she understood that defendant was seeking a much lesser sentence, the People were not inclined to offer less time. The prosecutor noted that defendant was facing up to 25 years on the charge of burglary in the first degree, and that there were other counts, including attempted rape, for which defendant could receive consecutive time.
The judge noted that nobody was pressuring defendant, and stated that he assumed defendant wanted to go to trial. When defendant indicated that he did not understand the terms of the offer, the court explained, “You are not entitled to a plea bargain. So that means the People can say, or the court can say, ‘try the case.’ ” The court adjourned the case to September 26, and warned defendant that it was not going to entertain any pleas on September 26, and if defendant wanted a plea on that day, he was not going to get it. On September 26, the People answered not ready on the basis that the “necessary” witness was still in Israel because of a family emergency. Eventually, the case was adjourned to October 27, 2005.
On October 28, 2005, the court conducted a Sandoval hearing. After reviewing defendant’s NYSID sheet, the court addressed the prosecutor as follows:
“Ms. Gallo, let me start off by saying on the record that it is my hope that [defendant] gets a fair trial because frankly I believe in giving everybody a fair trial and I also believe that when somebody commits a crime of this nature that if they are convicted that they should get the maximum sentence allowable by law and so the last thing in the world I want *121to create is reversible error and I’m very careful about that and I have a record of getting reversed very few times so we’re going to give him a fair trial. If he’s acquitted, he is acquitted but if he’s convicted he will be a very old man when he gets out of jail because whatever is the maximum sentence allowable by law he will get it.”
After confirming that defendant was a predicate felony offender, the court noted that for the class B violent felony of first-degree burglary, the minimum mandatory sentence was eight years and the maximum sentence was 25 years. The court then stated:
“So, it’s very possible that he would be looking at, if he gets convicted, anywhere between twenty and twenty-five years. I guarantee you it will not be less than that. So it is, therefore, my desire in every case not only this case but every case to give a defendant a fair trial. To go back in the 1980’s and allow in evidence his conviction in that case, I think would be not only inappropriate but I think that could create reversible error. So I will state for the record so that the appellate court will be aware of it the following so they will be aware of what my compromise is.”
After recounting defendant’s criminal history, which dated back to 1974 and included two felony convictions (third-degree burglary and attempted third-degree burglary) and 27 misdemeanor convictions, the court issued its Sandoval ruling.
Despite the court’s prior indications that it would not accept a guilty plea after September 14, defendant was permitted, on October 31, 2005, to withdraw his plea of not guilty, and to enter a plea of guilty to burglary in the first degree and attempted rape in the first degree. In exchange for his guilty plea, the court promised to sentence defendant to a total prison term of 17 years, to be followed by five years of postrelease supervision.
On November 23, 2005, defendant appeared with counsel for sentencing. Defense counsel and the prosecutor relied on the promised sentence of concurrent terms of 17 years on the first-degree burglary and 15 years on the attempted first-degree rape, to be followed by five years of postrelease supervision. Defendant was reminded that he would be required to register as a sex offender, and when given the opportunity, defendant declined to address the court.
*122Certainly, where a court, during plea negotiations, states that upon conviction after trial, the maximum sentence would be imposed, such comments have been found to be impermissibly coercive, with the result that the plea should be vacated (see e.g. People v Stevens, 298 AD2d 267 [2002], lv dismissed 99 NY2d 585 [2003]; People v Sung Min, 249 AD2d 130 [1998]).
In the case at bar, however, the two statements made by the court did not occur during plea negotiations, but during a Sandoval hearing, and must be viewed within the context of the entire proceedings. Throughout the pretrial proceedings, the court had expressed its reluctance at allowing defendant to enter into any plea bargain in view of the serious crimes with which he had been charged. On September 14, 2005, when the prosecutor suggested a plea in exchange for a sentence of 15 years, prior to the two statements being made by the court which defendant is now challenging, the court gave defendant until a day or two before September 26 (the date the trial was scheduled to go forward) to decide whether he wanted to take the deal. When the parties returned to court on September 26 for trial, no mention was made by defendant of a plea agreement. In fact, the parties were in court on September 28 and October 27, and again no mention was made of a plea agreement, and the court proceeded as if the case was going to trial. On October 28, the judge made the two statements during the Sandoval hearing, when discussing its intention of giving defendant a fair trial, especially in view of the significant sentence that he faced.
At the time the statements were made, the record indicates that there was no extant plea offer. Thus, any comments by the court were not made as leverage to force defendant to accept a plea bargain to which he was opposed, but were being made to explain the court’s benevolent Sandoval ruling. This contrasts with the situation in, for instance, People v Wilson (245 AD2d 161 [1997], lv denied 91 NY2d 946 [1998]), where the record made clear that the defendant believed himself coerced into taking the plea as a result of the threats by the court to impose the maximum.
The majority surmises that the period of time between the court’s comments and the actual plea was too brief to conclude anything other than that the comments had a coercive effect. This conjecture, however, ignores the reality that the trial was about to commence, and that the witness who was out of the country had returned to testify against defendant. At that *123juncture, the motivation for defendant to take the plea was not the threat by the court to impose a severe sentence, but the recognition that he would be convicted.
Thus, I see no reason to disturb the plea, which was clearly freely made, and which, under the circumstances, was hardly Draconian.
Friedman, J.P., and DeGrasse, J., concur with Catterson, J., Nardelli, J., dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered November 23, 2005, reversed, as a matter of discretion in the interest of justice, the plea vacated, and the matter remanded for further proceedings.